DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on March 12, 2021.
Claims 1-14 have been cancelled based on the current amendment. The newly added claims 15-32 are currently pending in the application and are considered in this Office action.
Applicant’s amendment to Fig. 21 has overcome the objection previously set forth in the Office action mailed on December 15, 2020. 
Because claims 1-14 have been cancelled, the rejection set forth in the previous Office action has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant’s arguments have been considered but are moot because of new ground of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:



Claim(s) 29-32 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 29 recites “the second inflow port”. There is insufficient antecedent for this limitation in the claim. For the purpose of this examination, it is interpreted as “the other inflow port”. Correction is required. 
Claim 30 recites “the hole”, “the second port axis of the second inflow port”, “the protrusion”. There is insufficient antecedent for these limitations in the claim. Correction is required. This rejection affects claim 31.
Claim 31 recites “the first inflow port”. There is insufficient antecedent for this limitation in the claim. For the purpose of this examination, it is interpreted as “the inflow port”. Correction is required. 
Claim 32 recites “the hole”. There is insufficient antecedent for this limitation in the claim. For the purpose of this examination, it is interpreted as “the storage portion”. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (WO 2015/107801 A1; cited in IDS, Machine English translation was attached to the previous Office action), hereinafter Onishi.
Regarding claim 15, Onishi discloses a washing tool (70, Fig. 22) comprising a washing tool main body (71) having a cavity (defined by recess 71b) formed along a central axis of the washing tool main body (horizontal axis in Fig. 22); a protrusion (upper descending portion of 71a) protruding from an inner surface of the washing tool main body defining the cavity, the protrusion comprising a wall surface (inner inclined surface of upper 71a) which is angled with respect to the central axis of the washing tool main body at an acute angle (Fig. 22); first and second inflow ports (nozzles 72a) in fluid communication with the cavity, the second inflow port (leftmost 72a) being disposed between the protrusion (71a) and the first inflow port (rightmost 72a) in a direction along the central axis of the washing tool main body. In the arrangement disclosed by Onishi in Fig. 22, a second port axis of the second inflow port (leftmost 72a) appears to be substantially parallel with the wall surface of the protrusion (inner surface of upper 71a, Fig. 22), and thus, a person of ordinary skill viewing the drawing would also find such 
 Regarding claim 16, the recitation that an extension line of the second port axis of the second inflow port passes between the distal framing section and the protrusion in a state where the distal framing section of the endoscope is inserted into the hole of the washing tool main body, is interpreted as a recitation of the intended use of the claimed washing tool. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the washing tool disclosed by Onishi, the distal framing section of the endoscope can be inserted into the hole of the washing tool main body such that an extension line of the second port axis of the second inflow port passes between the distal framing section and the protrusion, as claimed (e.g. partially inserted). As an alternative interpretation of the distal framing section being the i.e. 23b (Fig. 28), the extension line of the second port axis of the second inflow port (left 72a) passes between the distal framing section (23b) and the protrusion (71a), in a state when the distal framing section of the endoscope is fully inserted into the hole of the washing tool main body (Fig. 23).
Regarding claim 17, in the washing tool disclosed by Onishi on Fig. 22, a first port axis of the first inflow port intersects with the central axis of the washing tool main body at an acute angle (Fig. 22). Onishi does not disclose that first port axis of the first inflow port perpendicularly intersects with the central axis of the washing tool main body of the washing tool (70). Onishi teaches another embodiment (60, e.g. Fig. 5) comprising an inflow port (61) having a port axis perpendicularly intersects with the central axis of the washing tool main body (e.g. Fig. 7). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the washing tool disclosed in Fig. 22 with the inflow port having the port axis perpendicularly intersects with the central axis of the washing tool main body taught in Fig. 7 for the predictable result of spraying cleaning fluid onto the distal portion of the endoscope from different positions, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The port having the port axis perpendicularly intersects with the central axis of the washing tool main body is known in the art, as taught by Onishi; and one of ordinary skill in the art would consider inclusion of such inflow port for the reasons of improved fluid distribution during cleaning. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no 
Regarding claim 19, the bottom section of the second inflow port (72a) is provided in the hole, is located between a first end of the hole in which the distal framing section enters the hole and the first inflow port in the direction along the central axis (Fig. 22). Thus, it is interpreted as the claimed regulator, in the broadest reasonable interpretation. As an alternative interpretation of the claimed regulator, the descending tip (71a) is provided in the hole, is located between the first end of the hole (outer surface of 71a) and the first inflow port in the direction along the central axis (Fig. 22), and is interpreted as the claimed regulator, in the broadest reasonable interpretation. The recitation that the regulator is configured to interfere with a cover attached to the distal framing section when the distal framing section with the cover attached thereto is inserted into the hole from the first end, such that movement of the distal framing section with the cover attached thereto toward a second end opposite to the first end beyond the regulator is restricted, and movement of the distal framing section with the cover attached thereto to a position past the regulator in the direction along the central axis is restricted, is interpreted as a recitation of the intended use of the claimed washing tool. T"[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. In this case, the regulator disclosed by Onishi (72a or 71a) is capable perform the claimed function.
 Regarding claim 20, in the washing tool disclosed by Onishi, the bottom section of the second inflow port (72a) or the bottom of the descending tip (71a), interpreted as 
Regarding claim 21, in the washing tool disclosed by Onishi, the projection of (71a) is interpreted as the claimed rail (Fig. 5), and the bottom of the nozzle 72 is interpreted as the claimed pin, in the broadest reasonable interpretation. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the regulator, with no change in respective function, to yield the same and predictable result of forming a vertical stop for the insertion of the distal end of the endoscope along the central axis, absent any secondary considerations or showing of criticality of such shape. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. The motivation for doing so would be to minimize the contact area between the regulator and the endoscope.
Regarding claim 22, Onishi discloses another embodiment of the washing tool (60, Fig. 5) having the washing tool main body comprising a first turning piece and a second turning piece (64c, Fig. 5), the second turning piece being openable and closable relative to the first turning piece about a hinge (64b, Fig. 5). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the washing tool main body taught by Onishi in Fig. 5 for the washing tool main body disclosed by Onishi in Fig. 22 for the predictable result of opening and the hole for insertion of the endoscope, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 
Regarding claim 23, in the washing tool of Onishi, the first and second turning pieces are capable to open relative to each other such that the distal framing section is inserted into the hole from a direction intersecting the central axis, as claimed.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi (WO 2015/107801 A1), hereinafter Onishi and Mowlai-Ashtiani (US 2014/0318582 A1), hereinafter Mowlai-Ashtiani.
The reliance of Onishi is set forth supra.
Regarding claim 18, as an alternative interpretation of the claimed protrusion, Onishi discloses an abutting portion (71d) comprising surface having teeth defined by surfaces which are angled with respect to the central axis of the washing tool main body at an acute angle (Fig. 22). In this case, the rightmost nozzle 72a is interpreted as second inflow port disposed between the protrusion and the first inflow port (leftmost 72a, Fig. 22). In the arrangement disclosed by Onishi in Fig. 22, a second port axis of the second inflow port (rightmost 72a) appears to be substantially parallel with the wall surface of one of the teeth of the abutting portion 71d, that is interpreted as the protrusion, and thus, a person of ordinary skill viewing the drawing would also find such orientation obvious. Onishi further discloses that the hole has a first opening (defined by 71a) at a first end of the washing tool main body in which the distal framing section enters the hole, and a second opening (defined by 71d, 71c, 71g) at an opposite end of the washing tool main body in the direction along the central axis, the second opening being at least partially defined by a bottom surface of the protrusion, the second 
Mowlai-Ashtiani teaches a washing tool (10, Fig. 1) comprising a body (12), an inclined inflow port (64, Fig. 2), a second opening (32), partially defined by a top surface of an inclined protrusion (34’, Fig. 4B). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to rearrange the protrusion of Onishi such that the second opening is at least partially defined by the top surface of the protrusion, as taught by Mowlai-Ashtiani, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to utilize the bottom surface of the distal end of the endoscope to position within the washing tool main body.
Claims 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (WO 2015/107801 A1), hereinafter Onishi and Ramsey (WO 2016/059383 A2), hereinafter Ramsey.
Regarding claim 24, Onishi discloses an endoscope system (Fig. 11) comprising an endoscope comprising an insertion section (Fig. 1), the insertion section including a distal framing section (11) at a distal end of the insertion section; and a washing tool (70, Fig. 22) comprising a washing tool main body having a central axis, and a storage cavity formed inside the washing tool main body (to store the distal portion of the endoscope), the storage cavity having a first opening (defined by outer surfaces of 71) at a first end in a direction along the central axis; an inflow port (73a) formed in the 
Onishi does not disclose a cover configured to be detachably attached to the distal framing section. Ramsey teaches an endoscope system (e.g. Abstract) comprising a cover (tip protector 310) configured to be attached to the tip of the endoscope (Fig. 15). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the endoscope system of Onishi 
Ramsey further teaches that the endoscope tips may have different shapes (p. 7 line 14-19). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the cover of Ramsey such that it accommodates the distal framing section of the endoscope of Onishi, with no change in respective function, to yield the same and predictable result of covering the distal framing end section, absent any secondary considerations or showing of criticality of such shape. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. The motivation for doing so would be to engage with and attach to the tip or shaft of the endoscope so as to better protect the tip from potential damage. In the endoscope system of Onishi modified with the cover of Ramsey, the cover is capable of being attached to the distal framing section in a state where the washing tool main body is detached from the distal framing section, as claimed.
The recitations that the washing tool main body is configured to be attached to the distal framing section with the cover detached therefrom when the distal framing section with the cover detached from the distal framing section is inserted into the storage cavity from the first end and then moves in the storage cavity from the first end to a predetermined position along the central axis, that the inflow port supplies washing fluid to the distal framing section positioned in the predetermined position, are interpreted as recitations of the intended use of the claimed endoscope system. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. The components of the endoscope system disclosed by Onishi and modified with the cover of Ramsey are capable to perform the claimed functions.
Regarding claim 25, in the arrangement disclosed by Onishi, the bottom section of the second inflow port (72a) or the bottom of the descending tip (71a), interpreted as the regulator, comprises one or more projections projecting from the inner surface of the storage cavity towards the central axis (Fig. 22).
Regarding claim 26, in the in the arrangement disclosed by Onishi, the projection (71a) is interpreted as the claimed rail, and the bottom of the nozzle 72 is interpreted as the claimed pin, in the broadest reasonable interpretation. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the regulator, with no change in respective function, to yield the same and predictable result of forming a stop for the insertion of the distal end of the endoscope, absent any secondary considerations or showing of criticality of such 
Regarding claim 27, Onishi discloses another embodiment of the washing tool (60, Fig. 5) having the washing tool main body comprising a first turning piece and a second turning piece (64c, Fig. 5), the second turning piece being openable and closable relative to the first turning piece about a hinge (64b, Fig. 5). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the washing tool main body taught by Onishi in Fig. 5 for the washing tool main body disclosed by Onishi in Fig. 22 for the predictable result of opening and the hole for insertion of the endoscope, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would be easier insertion of the distal portion of the endoscope into the hole.
Regarding claim 28, in the washing tool of Onishi, the first and second turning pieces are capable to open relative to each other such that the distal framing section is inserted into the storage cavity from a direction intersecting the central axis, as claimed.
Regarding claim 29, Onishi discloses a protrusion (upper descending portion of 71a) protruding from an inner surface of the storage cavity, the protrusion comprising a wall surface (inner inclined surface of upper 71a) which is angled with respect to the central axis of the washing tool main body at an acute angle (Fig. 22); and an other inflow port (72a) in fluid communication with the storage cavity, the other inflow port 
Regarding claim 30, the recitation that an extension line of the second port axis of the second inflow port passes between the distal framing section and the protrusion in a state where the distal framing section of the endoscope is inserted into the hole of the washing tool main body, is interpreted as a recitation of the intended use of the claimed washing tool. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the washing tool disclosed by Onishi, the distal framing section of the endoscope can be inserted into the storage portion of the washing tool main body such that an extension line of the port axis of the other inflow port passes between the distal framing section and the protrusion, as claimed (e.g. partially inserted). As an alternative interpretation of the distal framing section being the tip of the section, i.e. 
Regarding claim 31, in the washing tool disclosed by Onishi on Fig. 22, a first port axis of the first inflow port intersects with the central axis of the washing tool main body at an acute angle (Fig. 22). Onishi does not disclose that first port axis of the first inflow port perpendicularly intersects with the central axis of the washing tool main body of the washing tool (70). Onishi teaches another embodiment (60, e.g. Fig. 5) comprising an inflow port (61) having a port axis perpendicularly intersects with the central axis of the washing tool main body (e.g. Fig. 7). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the washing tool disclosed in Fig. 22 with the inflow port having the port axis perpendicularly intersects with the central axis of the washing tool main body taught in Fig. 7 for the predictable result of spraying cleaning fluid into the storage portion, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The port having the port axis perpendicularly intersects with the central axis of the washing tool main body is known in the art, as taught by Onishi; and one of ordinary skill in the art would consider inclusion of such inflow port for the reasons of improved fluid distribution onto surface of the distal end of the endoscope. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions.” Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi (WO 2015/107801 A1), hereinafter Onishi, Ramsey (WO 2016/059383 A2), hereinafter Ramsey and Mowlai-Ashtiani (US 2014/0318582 A1), hereinafter Mowlai-Ashtiani.
The reliance of Onishi and Ramsey is set forth supra.
Regarding claim 32, Onishi discloses that the hole has a first opening (defined by 71a) at a first end of the washing tool main body in which the distal framing section enters the hole, and a second opening (defined by 71d, 71c, 71g) at an opposite end of the washing tool main body in the direction along the central axis, the second opening being at least partially defined by a bottom surface of the protrusion, the second opening being smaller than the first opening (Fig. 22). Onishi does not disclose that the second opening is at least partially defined by a top surface of the protrusion. 
Mowlai-Ashtiani teaches a washing tool (10, Fig. 1) comprising a body (12), an inclined inflow port (64, Fig. 2), a second opening (32), partially defined by a top surface of an inclined protrusion (34’, Fig. 4B). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to rearrange the protrusion of Onishi such that the second opening is at least partially defined by the top surface of the protrusion, as taught by Mowlai-Ashtiani, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to utilize the bottom surface of the distal end of the endoscope to position within the washing tool main body.

Pertinent Art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
Sato (US 2015/0173597 A1) teaches a washing tool (41, Fig. 3, para 55) comprising a body (42) having an opening (bottom of 42); an inclined inflow port (42a), a protrusion having inclined inner wall (44b2, Fig. 3), and a regulator (42e).
Gupta (US 2018/0147022 A1) teaches a washing tool (Fig. 2) comprising a body (1, 2), and two inclined inflow ports (5, 6).
Anderson (US 2016/0193012 A1) teaches a washing tool (1140, Fig. 23) comprising inclined inflow ports (1168), and an inclined projection (lower 1165).
Konstorum (US 2015/0087907 A1) teaches s washing tool comprising a regulator having inclined projections (positioning means 220 with crimps 226 and dimples 134, Figs. 11a and c, angled sheath 90, para 116, Fig. 12A).
Suehara (US 2015/0190041 A1) teaches a washing tool (e.g. Figs. 1 and 2) comprising a body (2), inflow ports (71, 72, 73), and inclined projections (22).
Adams (US 2006/0020165 A1) teaches a washing tool comprising an opening (1440 at least partially defined by an inclined projection (76, Fig. 5, 136, Fig. 7, 194, Fig. 9).
Shimada (JP 2015-181914 A) teaches a washing tool (30, Fig. 8) comprising a body (31), an inclined inflow port (32), and an inclined protrusion (58a).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/IRINA GRAF/Examiner, Art Unit 1711